Citation Nr: 0125091	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for black out spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from November 18, 1975 to 
December 22, 1975.

The veteran's initial claim for service connection for 
episodic loss of consciousness of unknown etiology was denied 
by the RO's rating decision dated in September 1976, with 
notice given September 22, 1976.  The veteran did not appeal 
this decision and it became final.

This case now comes before the Board of Veterans' Appeals 
(Board) from a rating decision of August 1997 from the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for black out spells.  Notification of this rating was sent 
on August 18, 1997.  The veteran's notice of disagreement 
(NOD), which his representative sent in response to a 
subsequent May 1, 1998 rating, is a timely NOD with this 
August 1997 rating.  It was date stamped on August 12, 1998, 
which is within one year of the notification date.  The 
appeal was perfected on June 17, 1999, within the same month 
that the June 4, 1999 statement of the case was furnished. 

Additional evidence was received at the Board in June 2001 
with a written waiver from the veteran of consideration of 
the evidence by the agency of original jurisdiction. 38 
C.F.R. § 20.1304 (2001).

The veteran testified before a Member of the Board in 
Washington, D.C., on June 28, 2001.  A transcript of this 
testimony is of record.


FINDINGS OF FACT

1. VA's duty to notify and assist the veteran has been 
satisfied.

2. The evidence before the RO in September 1976 revealed that 
the veteran had a history of blackout spells several years 
prior to entry into service, and was separated shortly after 
entering the service due to lack of fitness with no evidence 
of aggravation of the preexisting disability.

3. In September 1976, the RO denied the veteran's claim for 
service connection for episodic loss of consciousness of 
unknown etiology.  The veteran was provided notice of the 
decision and his appellate rights.  He did not file a Notice 
of Disagreement.

4. In January 1997, he requested that his claim for service 
connection for black out spells be reopened.

5. Evidence added to the record since the September 1976 
rating decision is cumulative or duplicative, does not bear 
on the question of whether the disability at issue was 
aggravated by service and/or is not so significant that it 
must be considered.


CONCLUSIONS OF LAW

1. The RO rating decision of September 1976 that denied 
service connection for episodic loss of consciousness is 
final.  38 U.S.C. § 4005 (1970) (recodified at 38 U.S.C.A. § 
7105 (West 1991)); 38 C.F.R. § 19.153 (1975) (now 38 C.F.R. 
§ 20.1103 (2001)).

2. No new and material evidence has been received to warrant 
reopening the claim. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There is no service entrance examination report of record.  
The veteran's service medical records reflect that on 
November 24, 1975, he was referred for a neurological 
evaluation after having had several episodes of loss of 
consciousness during basic training.  He was seen for a 
neurology examination on November 24, 1975, the report of 
which reflects his history of passing out spells for the last 
several years and that recently he had been passing out every 
few days.  A few days earlier he had passed out while 
standing in line.  He reported having been told that he was 
unconscious for about 30 seconds.  The veteran gave a history 
of some episodes prior to service, and of having been 
hospitalized in March 1975 in Houston, Texas, for such 
symptoms.  He reported having had an electroencephelogram and 
electrocardiogram, with no reason determined for the 
blackouts.  Physical examination results from the November 
24, 1975 examination were normal and the diagnostic 
impression was episodic loss of consciousness of unknown 
etiology.  The examination report contains an opinion that 
the veteran did not appear to be fit for induction and that 
plans would be made to obtain a 200 medical board.  

On November 25, 1975, the veteran appeared before an 
Erroneous Enlistment/Induction Board.  He was noted to have 
had a history of blackout spells for at least the past five 
years, described as occurring in 1968, 1969 and 1974.  A 
history of hospitalization in March 1975 was given, with 
testing that included an electroencephalogram and 
electrocardiogram, which reportedly yielded no specific 
diagnosis or abnormality.  It was reported that the veteran 
had been experiencing recent complaints of dizzy spells and 
black out spells, including one episode of loss of 
consciousness four days earlier and daily episodes of 
dizziness.  Physical examination was noted to have been 
normal.  The diagnosis rendered was disturbances of 
consciousness, manifested by loss of consciousness, of long 
term duration.  The approximate date of origin of such 
disturbances was said to be in 1968, prior to entry into 
service, and it was stated that there was no service 
aggravation of this condition.  The conclusion reflected in 
this report is as follows: "This serviceman does not meet 
induction standards.  Recommend a 200 medical board."

The report of an examination for a 200 medical board, dated 
on December 1, 1975, reveals a finding of blackout spells, 
which is also noted as a defect.  The accompanying report of 
medical history reflects a history of periods of 
unconsciousness and treatment at Northwest Medical Center, 
Houston, Texas, for black outs.

The report of a December 8, 1975, Medical Board proceeding 
reflects the conclusion that the veteran was medically unfit 
for enlistment due to loss of consciousness, which was not in 
the line of duty, existed prior to service, was not incident 
to service and was not aggravated by active duty.  Separation 
was recommended.

A clinical record cover sheet, dated December 22, 1975, 
reveals that the Medical Board recommended the veteran as 
unfit for enlistment, pursuant to Para 5-9 AR 635-200.  The 
diagnosis was loss of consciousness, existing prior to 
service.  The veteran was discharged from service on this 
date.  

The veteran filed a claim for service connection for blackout 
spells in August 1976, indicating that they began on November 
24, 1975.  

VA treatment records from February 1976 show that the veteran 
complained of weakness and dizziness and had a history of 
having blacked out in November 1975, while in service.  He 
reported that testing had showed nothing and that Dilantin 
had been prescribed.  The veteran reported increased weakness 
for the past few days and that dizziness occurred when 
arising from a seated or recumbent position. The veteran gave 
a history of a similar episode while in high school, at which 
time medical studies reportedly had been normal.  Following a 
physical examination, the impression was syncope of 
undetermined cause.  It was doubted that the veteran had any 
neurological disorder.  

VA records reflect the veteran's hospitalization in August 
1976 following an overdose of belladonna/Donnatal.  The 
veteran gave a history of recurrent dizziness having started 
about eight months earlier, described as sometimes occurring 
about every three or four hours, or once a week.  The veteran 
described the sensation during such episodes as feeling "like 
he is going to black out."  He gave a history of one episode 
while in formation in the Army in 1975, and of having blacked 
out numerous times as a child.  The VA treatment records from 
August 1976 also note complaints of depression and anxiety 
precipitated by trouble with alcohol and problems at home and 
work.  A brain scan report reflects negative findings.  The 
final diagnosis was reactive depression.  

These aforementioned service medical records and VA treatment 
and hospital records were considered in the prior rating 
decision of September 1976, with notice to the veteran on 
September 22, 1976.  This decision found that the evidence 
showed a history of several years of blackout spells of 
unknown etiology prior to service, and that the veteran was 
separated from service due to lack of fitness with no 
evidence of aggravation of the disability during his short 
period of service.  

The veteran submitted a letter in January 1997 seeking to 
reopen the claim for service connection for blackout spells.  
He reported that he started having blackout spells, along 
with dizzy spells, in high school at the age of sixteen.  He 
stated that he had been evaluated for the problem at Scott 
and White Hospital and told that there was something pressing 
on a nerve in his neck.  He reportedly had been forced to 
give up sports and was told he would grow out of the 
condition.  He stated that such episodes did not happen very 
often but occurred again when he was in the Army and that in 
recent years he had had spells on several occasions.  He 
claimed that when he entered the Army he reported his history 
of blackout and dizzy spells but was accepted anyway.  Along 
with the veteran's claim, additional evidence was submitted.  

The additional evidence includes medical records from Scott 
and White Hospital which show that on January 6, 1970, at the 
age of fifteen, the veteran was seen for a complaint of 
syncope.  He gave a history of syncopal episodes starting 
around age ten, when he suddenly became dizzy and lost 
consciousness momentarily while in school.  Reportedly, about 
a week later there had been a recurrence and he underwent 
tests which were normal.  The episodes did not recur again 
until he was around twelve years old, when he was said to 
have lost consciousness while singing in the choir.  It was 
noted that he apparently had had no further trouble until 
about the previous year, when he became overheated and lost 
consciousness.  It was noted that the veteran had boxed most 
of his life and played football and that he had never had any 
trouble with athletics.  Prior to Christmas, while talking 
with his father, he lost consciousness and fell over 
backwards, lacerating his head.  It was reported that his 
father took him to the hospital where it was thought that he 
might have hypoglycemia.  He had been released from the 
hospital on December 19, and on the December 23 and January 3 
he again passed out.  Following a physical examination the 
impression was syncope, etiology questionable.  The veteran 
was seen again on January 13, 1970 when it was noted that on 
the previous Saturday he had had another attack and fell on 
the floor.  Current X-ray studies of the skull were noted to 
be suspicious for basilar invagination, a finding that was 
confirmed on the following day.  

The Scott and White Hospital records also reflect that on 
January 15, 1970 (written as 1969) the veteran was seen for a 
neurological examination.  His history of blackout spells 
since age ten was again noted, with episodes since Christmas 
1969 in which he felt weak in the extremities without 
blacking out.  It was deemed  "surprising" that the veteran 
had been able to play football for the past year without 
difficulty, and a history of boxing since the age of three 
was noted.  The veteran also had a history of having been run 
over by a car at age 4, with a loss of consciousness then but 
no apparent sequelae other than a fractured clavicle.  On 
physical examination the veteran's neck appeared to be "a bit 
short," with other findings normal.  The diagnosis was 
basilar invagination with possible neurological symptoms.  
The clinical and neurological findings revealed in this 
record include a short neck and X-ray evidence of basilar 
invagination.  The veteran was admitted to the Scott and 
While Hosptial on Janaury 18, 1970 in regard to his blackout 
spells.  During hospitalization he underwent a cervical 
myelogram, with normal results.  The hospital report notes 
that it was not clear whether the spells were related to 
basilar invagination but that they did not appear to be at 
the present time.  The final diagnoses on discharge from the 
hospital on January 20, 1970, were blackout spells of 
undetermined etiology and basilar invagination. 

Medical records from the Killeen Clinic reflect that in 
August 1997 the veteran was seen regarding his concern about 
some dizzy spells with sensations like he was going to pass 
out, which had been going on intermittently since he was in 
the first grade.  Prior test results were described as 
normal.  He was said to have started taking Dilantin many 
years ago but stopped.  The veteran described his symptoms as 
feeling hot, dizzy and a little lightheaded, which were 
relieved by sitting down and breathing slowly.  They were 
said to occur whether he was exerting himself or asleep and 
previously to have occurred very intermittently, although 
recently they had been occurring two to three times a day.  
The last actual black out was said to have been in 1992.  His 
medical history was noted as dizzy spells all his life and 
that he had been told such were secondary to a pinched nerve 
in his neck when he was sixteen.  Following a physical 
examination the assessment was history of presyncopal like 
symptoms for multiple years with recent increase in 
frequency.  Further work up was indicated.  When the veteran 
was seen later that month, it was noted that his most of his 
lab work had been normal and that had had one episode of 
dizziness since he was last seen.  Further work-up was 
planned.   

A report from Scott and White neurology clinic dated in 
September 1997, reflects a the veteran's 30-year history of 
recurrent spells starting around the fifth or sixth grade, 
when he was signing in the choir, suddenly felt dizzy and 
passed out.  Reportedly he continued to have blackout and 
presyncopal episodes, the latter characterized by 
lightheadedness.  He was able to "abort the event" by sitting 
or lying down.  It was reported that he had done well for 
several years and then at age sixteen had another syncopal 
episode for which he had been evaluated at Scott White and 
told his neck was too short and that this pinched a nerve.  
He reportedly remained symptom free until entering service 
where within 45 to 50 days he had two syncopal episodes, one 
when he was standing in formation.  He indicated that he was 
placed on Dilantin, which he discontinued, and was discharged 
from the service.  He indicated that he had not had any 
blackouts for years, but continued to have light-headed 
spells varying from five times a week to twice a day.  He 
described the symptoms as feeling hot and dizzy and reported 
being able to relieve symptoms by relaxing.  There was no 
associated chest pain or palpitations.  Following a 
neurological examination, which was normal, the diagnoses 
were (1) syncope, presyncope, probably neurocardiogenic 
mechanism, and (2) short neck, rule out Klippel-Feil, 
platybasia.  The examiner noted the normal findings of the 
neurologic examination and suspected that the episodes were 
neurocardiogenic, with no loss of consciousness for years and 
the ability to abort most of the spells by sitting or lying 
down.  A September 1997 follow up report reveals that initial 
screening laboratory results were essentially normal and the 
veteran indicated that that C-spine and EEG findings were 
negative.  An "event record" showed normal sinus rhythm with 
no cardiac abnormalities noted although the veteran had 
several episodes during the relevant period.  The assessment 
was neurocardiogenic syncope; exact etiology uncertain.  The 
veteran was noted to be able to control his symptoms well and 
had not had a true syncopal spell in quite some time.  

A July 1998 treatment record from the Killeen Clinic reflects 
the veteran's history of passing out spells going back to 
childhood and notes that he had an "extensive" work-up during 
the last year.  He had been able to control his 
symptomatology in the past inasmuch as he had had premonitory 
flushing and lightheadedness.  He stated that he had had two 
such episodes in the past year, with episodes of "flushing" 
on a more frequent basis.  A review of systems revealed no 
findings significant to his complaints.  The assessment 
included a long history of syncope/presyncope.  The physician 
noted that no definite cause had been found for the veteran's 
condition and that based on the symptomatology described, the 
veteran might be having a vasovagal type of episode with 
peripheral vasodilation possibly causing his "flushing" and 
syncope.  

An October 1998 treatment record from the Killeen Clinic 
reflects that the veteran's symptoms were increasing in 
frequency and severity and that over the past six months the 
veteran's symptoms had progressed to complete loss of 
consciousness, which occurred six times.  His most recent 
blackout occurred several hours before this office visit, and 
a holter monitor that he wore at the time apparently did not 
reflect any heart problems.  He was noted to have a lifetime 
history of syncopal and near syncopal events of apparent 
unclear etiology, felt likely to represent neurocardiogenic 
syncope.  In December 1998, it was noted that the veteran's 
episodes did not suggest epilepsy and the suspicion of a 
neurocardiogenic origin was restated.  The veteran was placed 
on a beta-blocker.  

An outpatient record from the neurology service of the Scott 
and White Clinic reveals that the veteran was seen in July 
1999 for spells, believed to be probably neurocardiogenic 
syncope.  A 30-year history of recurrent presyncope and 
syncope was noted, with episodes occurring on an almost daily 
basis.  An EEG and Holter monitor were normal.  The character 
of the spells was believed to be suggestive of a benign 
process, i.e. cardiogenic syncope.

In May 2000, the veteran was treated in the emergency 
department at Scott and White Clinic for a spell that 
occurred while driving a car.  He described the spell as a 
feeling of lightheadedness and flushing and a sense of 
decreased level of consciousness.  The history of such 
problems was again related back to childhood.   The 
assessment was syncopal spell of uncertain etiology.  A 
follow-up report by the clinic's cardiology department, also 
dated in May 2000, reveals that the veteran was referred for 
further evaluation of recurrent syncope that had been present 
since childhood.  This report describes the veteran as having 
a classic history of neurally mediated vasovagal syncope.  
The veteran indicated that he generally had consistent 
warnings of the onset of symptoms, but now was concerned that 
they were becoming more frequent and with less warning.  This 
cardiology report reflects an extensive discussion regarding 
the potential causes for syncope, and states that the veteran 
was felt to have a structurally normal heart and a normal 
EEG.  His history was described as classic for neurally 
mediated vasovagal syncope.  

In addition to this medical evidence submitted to reopen his 
claim, the veteran has presented written contentions 
regarding his disorder and testimony at his hearing at the RO 
in November 2000 and before a Board Member in June 2001.  The 
written contentions allege that the veteran had been normal 
until approximately age 10, when he passed out, and 
subsequently underwent medical tests that failed to explain 
his symptoms.  He had recurrences of similar spells over the 
next six years, and was told that his neck was too short.  He 
stated that he was kicked off the football team at age 15 
because of recurring spells, and then had several years 
without any symptoms.  He informed the military recruiter of 
his preexisting condition but was advised that this would not 
be a problem as long as he passed a physical.  He asserts 
that the symptoms abruptly returned in the service, when he 
fainted while standing in line, followed by hospitalization, 
being placed on Dilantin, and eventually being given a 
medical discharge.  He related his feeling that he was 
hastily and unfairly pushed out of the service.  He reported 
eventually being told that his brain did not function 
properly and when under duress or stressful situations the 
part of his brain that should tell his blood to flow through 
the upper part of his stomach did not function, causing 
light-headedness and blackout and fainting spells.  He 
concluded by arguing that he had the condition prior to 
service, that it existed during his tour of duty and resulted 
in his separation, and that his condition had been on-going 
from childhood to the present time.  

At an RO hearing in November 2000, it was argued that the 
veteran's blackout spells were aggravated during service by 
the stress and strenuous activities.  The veteran testified 
that the first blackout spell in service was while he was 
standing in formation waiting to see "the captain."  He 
stated that the last prior blackout had been at age 16 and 
that while in service he had two, followed by another about 
sixty days after service.  

The veteran's testimony before the Board in June 2001 
reflects his history of having had blackout spells quite 
frequently between fifth grade and the age of fifteen or 
sixteen, after which he had none until he entered the 
service.  He testified that he had two episodes in service 
and was discharged in December 1975, and that he had had 
blackout spells continuously "off and on" ever since, except 
for about a six month period when they ceased.  He testified 
that some of his doctors had told him that the condition was 
aggravated by the stress and duress of being in the military, 
and that his military service triggered the recurrence of 
symptom.  He also testified that he did not believe such an 
opinion had ever been put in writing.  At the 
representative's suggestion it was decided that the record 
would be left open for a period of sixty days so the veteran 
could obtain a medical statement, which he indicated he could 
do.  In response to questioning, the veteran denied having 
been hospitalized in March 1975 as noted in his service 
medical records and having seen any doctors in Houston 
although he lived there for a short while prior to entering 
service.  The veteran also denied having had any preservice 
episodes after 1970.  In explaining why he believed his 
condition had been aggravated by service, the veteran 
testified that a doctor had told him that under duress or a 
stressful situation, such as when standing or sitting for 
long periods, he did not have control over what he could do 
and over a long period this caused it.  He then stated that 
he had been told there was something in his brain that did 
not tell an artery what to do.   

Legal Criteria

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training. 38 U.S.C.A. §§ 
101, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303 (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted. 38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 (2001).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. § 
3.306(b) (2001).

These principles regarding presumption of aggravation apply 
to chronic diseases. Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991). If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103. If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim. 38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam). However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change is 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).  

If a claim for service connection for a particular disability 
has been previously denied, and the veteran is seeking to 
reopen that claim, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA will also inform the veteran 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  VA will also make reasonable efforts to help 
the veteran obtain evidence necessary to substantiate the 
claim, including making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any Federal department or agency, 
State or local government, private medical care provider, 
current or former employer, or other non-Federal governmental 
source.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decision in his 
claim and a statement of the case containing all of the 
relevant laws and regulations, including those on finality 
and on new and material evidence, and a discussion of the 
evidence received in support of reopening his claim.  
Additionally, the veteran was given the opportunity to submit 
evidence and argument in support of his claim and he has done 
so.  It was requested at the Board hearing that the record be 
held open for 60 days for the veteran to have an opportunity 
to obtain and submit a medical statement to support his 
claim.  The record was held in abeyance for that period but 
he did not submit anything.  Thus, VA's duty to notify the 
veteran has been satisfied, and he has not identified any 
evidence which the RO could assist him in obtaining.  
Therefore there is no need to remand this matter for further 
development or for due process consideration under the 
Veterans Claims Assistance Act of 2000.  

The veteran has submitted considerable additional medical 
evidence in support of reopening his claim.  This evidence 
includes the copies of pre-service treatment records from 
1969 and 1970 showing that the veteran had a significant 
syncopal condition at the age of 15, prior to service.  The 
evidence repeatedly reflects that the onset of the syncopal 
disorder was at around age 11 or 12.  This evidence merely 
supports the history, noted in the previously considered 
service medical records, of the pre-service onset of blackout 
spells.  The more recent treatment records from 1997 through 
2000 mainly address the status of the condition many years 
after service, while at times again noting the pre-service 
onset of symptoms.  While some of the recent evidence also 
indicates that the condition is probably of a neuro-
cardiogenic nature, this evidence does not suggest that the 
preexisting condition was aggravated by service.  

The only suggestion that the condition was aggravated by 
service comes from the veteran.  At his June 2001 Board 
hearing he testified that he was advised by his physicians 
that the stress of service had aggravated the condition.  
However, the veteran's own statements of what he purportedly 
was told by a doctor is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although he testified 
that he would speak with his doctors and obtain a supporting 
medical opinion and the case was held in abeyance by the 
Board as requested, he has not submitted anything, and there 
is no competent evidence indicating that the preexisting 
disorder underwent a permanent increase in severity during 
his month of service.  

Thus, the additional medical records are not both new and 
material.  To the extent that they corroborate the previously 
considered pre-service history of syncopal episodes, they are 
cumulative of the "old" evidence.  To the extent that they 
reflect the status of the disorder many years after service, 
they are not relevant to whether the disorder was incurred in 
or aggravated by service.  Although medical evidence created 
decades after service indicates that the etiology of the 
syncopal disorder is neurocardiogenic, the evidence does not 
suggest that it underwent a permanent increase in severity 
during service.  For these reasons the additional evidence 
does not bear directly and substantially on the specific 
matter under consideration.  




ORDER

New and material evidence not having been submitted or 
secured, the claim for service connection for the black out 
spells is denied.


	


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

